Citation Nr: 9903715	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for  service connection 
for a hearing loss of the right ear.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected shell fragment wounds of the 
lower third of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The appellant had active service from  March 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in October 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida.  This rating decision 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
hearing loss of the right ear.  It also determined the 
veteran was not entitled to a compensable rating the 
residuals of the shell fragment wound of the lower right leg.

Service-connection has been granted for the residuals of a 
gunshot wound of the right shoulder, currently rated as 50 
percent disabling. 

In view of the finding of the submission of new and material 
evidence, the claim for service connection for a hearing loss 
of the right ear will be the subject of a remand at the end 
of this decision.  

The veteran in the substantive appeal maintained that muscle 
damage, poor circulation, and the embedded fragments have 
resulted in cellulitis, pain, and ulcers.  A review of the 
clinical record indicates that this is actually a claim for 
service-connection for diabetes mellitus.  In addition, in 
the informal hearing presentation, the representative 
requested service connection for varicose veins.  Neither of 
these issues have been developed and certified for appellate 
consideration and are not intertwined with the issue of an 
increased disability rating for the shell fragment wound of 
the lower leg.  See Kellar v. Brown, 6 Vet. App. 157, 160 
(1994) (claim for increased rating of chronic lumbosacral 
strain was not "inextricably intertwined" with service 
connection claim for urinary incontinence because each 
condition was evaluated under different code and symptoms 
pertinent to evaluation of each condition under relevant code 
differed).  Therefore, the issues of service connection for 
diabetes mellitus and varicose veins are referred to the RO 
for further consideration.


FINDINGS OF FACT

1.  The Board denied service connection for defective hearing 
in a February 1984 decision.

2.  Since the February 1984 Board decision, the following 
evidence has been received:  (1) the appellant's contentions; 
(2) VA outpatient records dated in October 1995; (3) a report 
of a VA audiometric examination dated in December 1995 (4) a 
report of a VA hearing aid fitting in June 1996.  

3.  The VA outpatient records and the report of the VA 
audiometric examination in December 1995 are both new and 
material.

4.  The residuals of the shell fragment wound of the lower 
right leg are manifested by metallic foreign bodies, shown on 
x-ray, in the area of the distal shaft of the tibia.  There 
is no current evidence of scarring from this shell fragment 
wound or x-ray evidence of arthritis of the ankle.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1984 Board decision 
denying service connection for defective hearing is new and 
material and the veteran's claim for a hearing loss in the 
right ear is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  The criteria for an increased (compensable) rating for 
the residuals of a shrapnel wound of the lower right leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.40, 4.45, 4.71(a), Codes 7803, 7804, 7805, 
5271 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background 

The service medical records disclose no evidence of any 
hearing loss.  In March 1945, the veteran sustained a minor 
wound to the right lower leg on the anterior surface.  The 
wound was debrided.  There was no further treatment for this 
injury during service.  On an examination in October 1945, 
prior to discharge, there were no findings with regard to the 
right leg wound.

On a VA special orthopedic examination in November 1946, a 
small scar due to a shrapnel wound penetrating the skin at 
the lower 1/3 tibia area on the surface of the right leg was 
noted.  It was described as healed with no pathology present.    

The veteran had no complaints of a hearing loss involving the 
right ear or the shell on VA examinations in October 1946 and 
February 1949.  

In a statement in July 1977, he claimed that he was almost 
deaf in his right ear.  He also complained that his right leg 
was causing him problems.  It was sore all of the time and he 
was unable to stand on it very long.  He submitted a report 
of David O. Ochs, M.D., which revealed there was a scar on 
the dorsum of the right foot where a piece of shrapnel had 
been removed initially, and a second scar over the anterior 
dorsal tibia where x-rays showed two small fragments of 
shrapnel within the medullary portion of the distal tibia.  
There were no signs of arthritis or other abnormality of the 
ankle and a physical examination showed no comparative 
swelling, muscular atrophy, restricted motion, or local 
tenderness.  Dr. Ochs stated that there was no permanent 
physical impairment of the ankle.

On a VA orthopedic examination in July 1978, the veteran 
complained that he could not stand on his legs for any length 
of time and that the legs swelled a lot.  A well healed scar 
of the right foot was noted.  The veteran stated this was due 
to shrapnel.  He could walk on his heels and toes fairly 
well.  The pertinent conclusion was an old penetrating wound 
of the right foot, well-healed with soft and pliable scar.

The Board in a decision in June 1979 denied entitlement to an 
increased disability rating for the residuals of the shell 
fragment wound to the right lower leg.  The Board found that 
it was manifested by a soft and pliable scar with no evidence 
of any pathologic abnormality.  

A report of Stanley J. Cannon, M.D., dated in October 1979, 
disclosed that the veteran was seen with the complaint of a 
noise in his ear over the past five years with a hearing loss 
progressive over the past five years to the point that he had 
difficulty hearing.  He stated that it all happened in World 
War II when he was exposed to loud noise and especially after 
he was hit in the shoulder with a missile.  He had been on 
medication for the last two years for relief of dizziness.  
An audiometric battery, including speech, and air audiometry 
was performed with a portable audiometer.  This revealed a 46 
decibel hearing loss on the right, including a 3,000 Hertz 
and without any air-bone gap.  In the left ear there was a 56 
decibel hearing loss without any air-bone gap.  There was a 
marked drop in the higher frequencies with a kick-back at 
8,000, which was indicative of acoustic trauma.  His speech 
reception was 30 in the right and 45 D in the left.  There 
was a 60 percent discrimination in the right ear and a 54 
percent discrimination in the left ear.  The clinical 
impressions included: tinnitus aurium secondary to acoustic 
trauma, progressive, with sensory nerve hearing loss with 
impaired discrimination.  

In a statement dated in November 1979, William S, Russell, 
Jr., M.D., reported that the veteran had complained of 
tinnitus and hearing loss, and the evaluation by Dr. Cannon 
had demonstrated tinnitus aurium secondary to acoustic trauma 
(blast injury sustained in service), as well as sensory nerve 
hearing loss with impaired discrimination.    

The veteran filed a claim in December 1982 for a hearing loss 
in both ears caused by explosions of enemy gunfire when he 
was wounded in March 1945.  
A rating decision in January 1983 denied service connection 
for a hearing loss which the veteran contended had been 
caused by enemy fire.  

The Board in a decision in February 1984 denied service 
connection for defective hearing.  The Board reviewed all of 
the evidence including the private physician reports of the 
private physicians and found that there was no objective 
evidence of a hearing loss during service or immediately 
thereafter and that the first clinical evidence of a hearing 
loss was not until many years following separation from 
service.

VA outpatient records disclose that the veteran was treated 
for cellulitis and ulcers of the legs, and diabetes mellitus 
on several occasions in 1995 and 1996.  In December 1995, 
when seen for diabetes management, it was reported that he 
had limited activity due to his foot problems.  In June 1996, 
he complained of pain in the right leg which was getting 
worse.  He was now unable to walk.  On examination, he had 
edema and swelling of the right leg.  The assessment was 
chronic pain of the right leg and edema.

Since the February 1984 decision, the following evidence has 
been received concerning the issue of entitlement to service 
connection for a hearing loss of the right ear(1) the 
appellant's contentions; (2) VA outpatient records dated in 
October 1995 which indicated impaired hearing since World War 
II, (3) a VA audiometric examination report, dated in 
December 1995, which discloses a hearing loss of the right 
ear, a history of noise in service, and which indicates the 
veteran suffered an injury to the right ear when he incurred 
the shell wound to the right shoulder, (4) a VA report of a 
hearing aid fitting in June 1996.

The veteran underwent a VA bone examination in August 1996.  
He complained of chronic pain on the distal portion of the 
right calf, and that the pain became more sever when he was 
standing still and when he walked.  Inspection of the lower 
extremities revealed signs of moderate/severe bilateral 
varicose veins with tortuous veins and a positive 
Trendelenburg bilaterally.  There was pitting edema in the 
right leg.  There were more ulcerations seen on the right 
part of the front calf.  The examiner did not see any 
evidence of scarring from the shrapnel wound.  X-rays of the 
right tibia and fibula showed no fracture or evidence of 
osteomyelitis.  There were two metallic densities of foreign 
bodies, the largest measuring about 7 mm. In the greatest 
dimension, which outprojected with the distal shaft of the 
right tibia.   Degenerative changes of the right knee were 
noted.  Diagnoses included status post shrapnel wound on the 
distal right lower leg with retained metallic fragments, 
varicose veins in the lower extremities, and degenerative 
changes of the right knee.    

Analysis

Service connection for a hearing loss of the right ear.

The Board decision in February 1884 denied service connection 
for defective hearing,  The appellant was notified of this 
decision in February 1984.  When the Board disallows a claim, 
a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  A decision 
of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  No motion 
for reconsideration is of record; therefore, the February 
1984 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Veterans Appeals (Court) has held 
that, if there is new and material evidence to reopen a 
claim, there is a well-grounded claim.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  When presented with a claim to 
reopen a previously finally denied claim, the VA must perform 
a two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  If 
it is, the new evidence must be reviewed in the context of 
the old to determine whether the prior disposition should be 
altered.  Id.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added).  "New" evidence is evidence that is not 
"merely cumulative" of other evidence on the record.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
"Material" evidence is evidence that is "relevant to and 
probative of the issue at hand."  Id.; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The record discloses that the veteran was wounded in action 
and was awarded the Purple Heart and Combat Infantry Badge.  
Therefore, in examining the additional evidence, the 
provisions 38 U.S.C.A. § 1154(b) concerning veterans engaged 
in combat with the enemy apply.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) examined 
38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).  The Federal Circuit found that 38 U.S.C.A. 
§ 1154(b) did not create a statutory presumption that a 
combat veteran's alleged disease or injury was service-
connected, but it lightened the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury.  The statute sets forth a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury".  Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  

If these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Thus, if a veteran satisfies both of 
these inquiries mandated by statute, a factual presumption 
arises that the alleged injury or disease is service-
connected.  The Federal Circuit then stated that this 
presumption is rebuttable.  The VA may rebut the presumption 
by presenting "clear and convincing evidence to the 
contrary."  The Federal Circuit found that satisfactory 
evidence means credible evidence and if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in combat, there is satisfactory evidence to satisfy the 
first requirement of 38 U.S.C.A. §  1154(b).  In addition, 
the Federal Circuit found that the second inquiry did not 
require the weighing of the veteran's evidence with contrary 
evidence.  It is only the third step (if the VA seeks to 
rebut the presumption of service connection) that evidence 
contrary to the veteran's claim of service connection comes 
into play.  

In Peters v. Brown, 6 Vet. App. 540, 543, (1994), the Court 
determined that the appellants hearsay testimony concerning 
the circumstances of his combat service concerning ears 
problems was consistent with the circumstances of service.  
In addition, the veteran had submitted a statement of a 
private physician which indicated the veteran suffered from a 
hearing loss of the type consistent with having been noise 
induced.  The Court found that the absence of evidence in the 
service medical records alone was an insufficient basis for a 
combat veteran who had submitted satisfactory lay or other 
evidence indicating service incurrence of a disability or 
injury.  Furthermore, the Court stressed that the Board 
should have given careful consideration to the private 
physician's opinion which did establish the appellant's 
hearing loss was noise induced, consistent with the noise 
during service.  The Court stated that under these 
circumstances, the Secretary should have conducted a medical 
examination to obtain an opinion regarding the hearing loss 
to combat service.

The evidence received subsequent to February 1984 decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The specified basis for the disallowance of the claim was 
that there was no objective evidence of a hearing loss during 
service or immediately thereafter and the first clinical 
evidence of a hearing loss was many years after service.   As 
indicated above, the new evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last disallowance of the claim.

The appellant's contentions are not new.  His current 
contention that he has as a hearing loss of the right ear 
result of his combat injuries during military service is the 
same as his prior contention.  In addition, the existence of 
a hearing loss in the right ear was established at the time 
of the prior Board decision.  However, the VA outpatient 
record in October 1995 did report impaired hearing since 
World War II and audiometric report in December 1995 seems to 
indicate that the veteran had a noise history in service and 
that he suffered a shell wound to the right shoulder and 
right ear.  The prior clinical evidence did not suggest an 
actual shell injury to the right ear.  As noted above, this 
evidence must be considered credible for the purposes of 
reopening the claim.  This new evidence does tend to prove 
the merits of the claim because it indicates the veteran's 
present hearing loss was of service onset.

In addition, the Board at the time of the 1984 decision did 
not have the benefit of the Circuit Court decision in 
Collette concerning combat veterans or of the Court decision 
in Peters concerning a hearing loss first demonstrated years 
after service but with evidence of a private physician 
attributing hearing loss to the noise of combat.  In this 
regard, Wilkinson requires that the additional evidence must 
be reviewed in light of pertinent statues and regulations.  
Accordingly, the new evidence submitted is material because 
it which bears directly and substantially upon the specific 
matter under discussion, and is so significant that it must 
be considered to fairly decide the merits of the claim.  

Therefore, the claim is reopened to be adjudicated on all the 
evidence of record.  Manio v.  Derwinski, 1 Vet.App. 140 
(1991).  In order to prevent prejudice to the veteran, the RO 
will have an opportunity to consider the claim de novo, 
following completion of the other development requested 
below.  Bernard v. Brown, 4  Vet.App. 384 (1993).

Increased rating for shell fragment wound of the right leg.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
residuals of the shell fragment wound of the lower right leg. 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations specifically provide that "[i]n 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1997).

In rating a disability for VA compensation purposes, an 
unlisted condition is to be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (1998).  In this case, the RO has 
rated the right leg fragment residuals under Diagnostic Code 
5399.  No other Diagnostic code was added.  However, in the 
statement of the case, the RO evaluated the disability under 
several diagnostic Codes, including 7805, 5260, 5261, and 
5271.  

The shell fragment wound of the right lower leg was minor in 
nature and the clinical record discloses no evidence of any 
muscle impairment.  If the disability is evaluated on the 
basis of the residual scar, Diagnostic Codes 7803 and 7804 
provide for a 10 percent evaluation for scars if superficial, 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration.  Other scars are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, DC 7805 (1998).  It is significant that on the 
August 1996 examination, the examiner could find no evidence 
of the scarring.  Therefore, it is apparent the veteran does 
not warrant a compensable rating under the scar codes.

A review of the entire clinical history discloses that the 
shell fragment wound was in the lower third of the calf, near 
the right ankle.  The clinical records give no indication 
that there was injury to the right knee.  Therefore, an 
evaluation based on limitation of motion of the right knee 
under Diagnostic Codes 5260 and 5261 is not proper.

If the veteran's right ankle disability is evaluated on the 
basis of limitation of motion under Diagnostic Code 5271, 
normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees and normal plantar flexion is from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  A 10 percent 
rating under Diagnostic Code 5271 contemplates moderate 
limitation of motion.  There is no indication in the clinical 
record that the veteran has ever had limitation of motion as 
a result of the service-connected shell fragment wound.  X-
rays have never disclosed any arthritis of the ankle.  The 
record does disclose that the veteran has developed severe 
disability in his lower extremities as a result of diabetes 
mellitus which is not service-connected.  This disability may 
not be considered in evaluating the veteran's shell fragment 
wound of the lower leg.

In light of the contentions advanced concerning complaints of 
right leg pain, DeLuca v. Brown, 8 Vet. App. 202 (1995) is 
applicable.  Functional loss contemplates the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance; it 
must be supported by adequate evidence of pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (1998).  Also, 38 C.F.R. § 4.45 
provides that inquiry will be directed to reduction in normal 
excursion of movements in different planes, including less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, impaired ability to execute 
skilled movement and pain on movement.

Despite the constant complaints of right leg pain, the 
clinical record does not indicate that the service-connected  
shell fragment wound residuals has resulted in any pathologic 
abnormality.  There has never been evidence of arthritis.  
There is no indication that the metallic fragments shown on 
x-ray have resulted in any functional impairment.  
Furthermore, the residual scar could not be found on the most 
recent examination.  In addition, the veteran has serious 
nonservice-connected disabilities, including diabetes 
mellitus and varicose veins.   Therefore, it is the opinion 
of he subscriber that the complaints of pain have not been 
supported by adequate pathology and a higher rating under 
DeLuca is not warranted.


ORDER

New and material evidence has been presented or secured 
concerning the issue of service connection for a hearing loss 
of the right ear and therefore this claim is reopened.  An 
increased (compensable) disability rating for the residuals 
of the shell fragment wound of the lower right leg is denied.


REMAND

In view of the finding of new and material evidence 
concerning the issue of entitlement to service connection for 
a hearing loss of the right ear, the veteran should also be 
afforded comprehensive VA examination on remand in order to 
determine the date of onset the hearing loss of the right 
ear.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination.  The 
claims folder and this remand are to be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder, including the 
reports of Drs. Cannon and Russell.

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not that any hearing disorder 
of the right ear is related to any injury 
experienced in service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with respect 
to the claim remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).  The purpose 
of this REMAND is to obtain additional information and 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





